DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species IV (drawn to figures 4 and 5) in the reply filed on December 18, 2020 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application number DE 10 2017 208 709.9, filed in Germany on May 23, 2017, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on November 6, 2019, the IDS submitted on December 7, 2020, , the IDS submitted on December 15, 2020 and , the IDS submitted on January 4, 2021 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show: 
Figure 4 does not appear to illustrate indicator 29b, as described in line 2 of page line 17 of the specification.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim, from which claims 2-25 depend and inherit all limitations therefrom, recites “an array of optical channels.”  It is unclear how the recitation of an optical channel can constitute a physical, structural element.  This is akin to claiming a hole, as there are not recitations of physical structure or constraint from which one in the art would clearly define the metes and bounds of what may constitute the recited “array of optical channels”.  In light of this, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the claim, which depends from claims 1 and 18, recites the limitation "the electronic image stabilizer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Further it is unclear if the “image stabilizer” is intended to be a new element, i.e., an “electronic image stabilizer" or was incorrectly written to reference the “optical image stabilizer" of claim 18.   In light of this, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, the claim recites “an array of optical channels.”  It is unclear how the recitation of an optical channel can constitute a physical, structural element.  This is akin to claiming a hole, as there are not recitations of physical structure or constraint from which one in the art would clearly define the metes and bounds of what may constitute the recited “array of optical channels”.  In light of this, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, the claim recites “an array of optical channels.”  It is unclear how the recitation of an optical channel can constitute a physical, structural element.  This is akin to claiming a hole, as there are not recitations of physical structure or constraint from which one in the art would clearly define the metes and bounds of what may constitute the recited “array of optical channels”.  In light of this, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, the claim recites “an array of optical channels.”  It is unclear how the recitation of an optical channel can constitute a physical, structural element.  This is akin to claiming a hole, as there are not recitations of physical structure or constraint from which one in the art would clearly define the metes and bounds of what may constitute the recited “array of optical channels”.  In light of this, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16, 18-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Publication No. DE 102015215845 A1 to Wippermann et al. (hereinafter “Wippermann”; employing U.S. Patent Publication No. 2018/0172945 as a translation) in view of U.S. Patent Publication No. 2015/0092102 to Chan.
	Regarding claim 1, Whippermann discloses a multi-aperture imaging device comprising an image sensor (e.g., figs. 1 and 5, element 12; [0016], [0049]), 
an array of optical channels (e.g., figs. 1 and 5, channels 14; [0016], [0049]), wherein each optical channel comprises an optic (e.g., figs. 1 and 5, element 16; [0016]) for imaging at least a part of a total field of view onto an image sensor region of the image sensor (e.g., figs 1 and 5; [0016]), and a beam-deflector (e.g., fig. 1 and 5, element 24; [0024]) comprising at least one beam-deflecting element for deflecting an optical path of an optical channel, wherein each optical channel is assigned a beam-deflecting element (e.g., fig. 1 and 5, element 26; [0032]).  Wippermann, however, has not been found by 
Nevertheless, Chan teaches a beam-deflecting element is configured to have a controllable surface comprising a transparent state of a controllable surface based on a first electric control and comprise a reflecting state of the controllable surface based on a second electric control in order to deflect the optical path (e.g., figs. 5 and 6; [0121-124]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed the beam-deflecting element as taught by Chan with the beam-deflector and device as taught by Wippermann in order to incorporate the ability to switch the optical path and image from additional directions.
Regarding claim 2, Wippermann and Chan teach all of the limitations of claim 2 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching wherein the beam-deflector comprises at least one mirror element (‘102 – e.g., fig. 5, element 570 and/or 560; [0121-124]), wherein each optical channel is assigned a mirror element arranged such that the beam-deflector deflects the optical path with the mirror element in the transparent state of the controllable surface (‘102 – e.g., fig. 5; [0121-124]).
Regarding claim 3, Wippermann and Chan teach all of the limitations of claim 3 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching wherein the beam-deflecting element is a first beam-deflecting element (‘102 – e.g., fig. 5, element 560) and wherein each optical channel is assigned a second beam-deflecting element of the beam-deflector (‘102 – e.g., fig. 5, element 570) arranged such that the optical 
Regarding claim 4, Wippermann and Chan teach all of the limitations of claim 4 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching wherein the controllable surface is a first controllable surface (‘102 – e.g., fig. 5, element 560), wherein the beam-deflecting element comprises a second controllable surface that is controllable into the transparent state and the reflecting state (‘102 – e.g., fig. 5, element 570), wherein the first and the second controllable surfaces are arranged at an angle of at least 10.degree. and at most 170.degree. towards each other (‘102 – e.g., fig. 5). 
Regarding claim 5, Wippermann and Chan teach all of the limitations of claim 5 (see the 35 U.S.C. 103 rejection to claim 4, supra) including teaching wherein the first controllable surface is arranged in a first diagonal surface of a beam-deflecting element body and wherein the second controllable surface is arranged in a second diagonal surface of the beam-deflecting element body (‘102 –fig. 5; [0121-124]; the Examiner notes that the term “diagonal surface” is not provided in reference to any other direction, angle or surface, and therefore is open to interpretation to any and all available surfaces that would create a diagonal angle; also note divisional parts of element 570 relative to element 560).
Regarding claim 6, Wippermann and Chan teach all of the limitations of claim 6 (see the 35 U.S.C. 103 rejection to claim 5, supra) including teaching wherein the first controllable surface and the second controllable surface are arranged in an inclined 
Regarding claim 7, Wippermann and Chan teach all of the limitations of claim 7 (see the 35 U.S.C. 103 rejection to claim 4, supra) including teaching wherein the angle comprises a value of 90° within a tolerance range of 10% (‘102 – e.g., fig. 5, elements 560 and 570).
Regarding claim 10, Wippermann and Chan teach all of the limitations of claim 10 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching wherein the beam-deflector comprises a plurality of beam-deflecting elements (‘945 – e.g., figs. 1 and 5) arranged along a line-extension direction of the array (‘945 – e.g., figs. 1 and 5, x-direction), wherein the controllable surfaces of the plurality of beam-deflecting elements are arranged in an inclined manner towards each other in the beam-deflector so that the optical channel are deflected into different partial fields of view of a mutual total field of view (‘945 – fig. 1; [0025]).
Regarding claim 11, Wippermann and Chan teach all of the limitations of claim 11 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching wherein the beam-deflector comprises a plurality of identically formed beam-deflecting elements along a line-extension direction along which the optical channels are arranged in the array, wherein the plurality of beam-deflecting elements are arranged along the line-extension direction in a rotated manner towards each other (‘945 – figs. 1 and 5; [0050-54]). 
Regarding claim 12, Wippermann and Chan teach all of the limitations of claim 12 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching the multi-
Regarding claim 13, Wippermann and Chan teach all of the limitations of claim 13 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching wherein a first optic of a first optical channel comprises a first focal length, and wherein a second optic of a second optical channel comprises a second focal length (‘945 –  [0004], [0040-47], [0052]).  Regarding wherein the first focal length deviates from the second focal length by at least 10%, this is considered merely an obvious matter of design choice as it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to provide for a reasonable range of comparative focal lengths so as to capture objects that are not purely perpendicular or aligned to the optical channels, wherein the specific amount can be chosen by design influences such as desired applications/uses, manufacturing choices, and/or financial considerations. "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 14, Wippermann and Chan teach all of the limitations of claim 14 (see the 35 U.S.C. 103 rejection to claim 13, supra) including teaching wherein a first group with at least one optical channel comprising an optic (‘945 – figs. 1 and 5, optics 16) with the first focal length is configured to image a first total field of view, and wherein 
Regarding claim 15, Wippermann and Chan teach all of the limitations of claim 15 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching wherein the beam-deflecting element is configured to carry out a different optical adjustment of the optical channels in the transparent state and in the reflecting state (‘102 – [0121-123], an optical adjustment would constitute a change of viewing direction based on a change in the reflecting state, with each channel being different).  
Regarding claim 16, Wippermann and Chan teach all of the limitations of claim 16 (see the 35 U.S.C. 103 rejection to claim 15, supra) including teaching wherein the beam-deflecting element comprises a controllable surface that is controllable into the transparent state and the reflecting state, wherein the controllable surface provides a different focusing or defocusing of the optical channel in the reflecting state and in the transparent state (‘102 – fig. 5; due to the nature of reflection at a given point within the beam-deflecting element, a given effect on focus or defocus is provided, and light would also be affected upon passing through the beam-deflecting element in its transparent state, providing yet another effect on focus or defocus). 
Regarding claim 18, Wippermann and Chan teach all of the limitations of claim 18 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching the multi-aperture imaging device further comprising an optical image stabilizer (‘945 – fig. 1, element 106; fig. 5; [0048], [0059]) acting together for one, two, a multitude of or all optical paths of the optical channels for an optical image stabilization along a first image axis and a second image axis by generating a translational relative movement between the image sensor and the array, wherein the translational relative movement runs in parallel to a first image axis and a second image axis of an image captured by the multi-aperture imaging device (fig. 5; [0059], two-dimensional stabilization). 
Regarding claim 19, Wippermann and Chan teach all of the limitations of claim 19 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching the multi-aperture imaging device further comprising an electronic image stabilizer (‘945 – fig. 1, element 106; fig. 5; [0048], [0059]) acting for one, two, a multitude of or all optical paths of the optical channels for an electronic image stabilization along a first image axis and a second image axis (‘945 – fig. 5; [0060], images per channel, processor based refocusing and all-in-focus images; [0059], two-dimensional stabilization, the Examiner notes that the claim only recites an element labeled as “an electronic image stabilizer”, and because the optical function is electronically controlled by a controller, the claim can be met). 
Regarding claim 20, Wippermann and Chan teach all of the limitations of claim 20 (see the 35 U.S.C. 103 rejection to claim 19, supra) including teaching wherein the electronic image stabilizer is configured to execute an image stabilization in a channel-individual manner for each optical channel. (‘945 – fig. 5; [0060], per channel, processor an electronic image stabilizer”, and because the optical function is electronically controlled by a controller, the claim can be met).
Regarding claim 21, Wippermann and Chan teach all of the limitations of claim 21 (see the 35 U.S.C. 103 rejection to claim 20, supra) including teaching wherein the electronic image stabilizer is configured to stabilize an image of an optical channel with respect to an optically stabilized reference image in another optical channel (‘945 – fig. 5; [0060], per channel, processor based refocusing and all-in-focus images, and due to singular unit construction, movement would be corrected based on relative movement and the optical image stabilization via [0059]).
Regarding claim 22, Wippermann and Chan teach all of the limitations of claim 22 (see the 35 U.S.C. 103 rejection to claim 18, supra) including teaching wherein the electronic image stabilizer is configured to execute the channel-individual electronic image stabilization in each channel according to a set functional correlation depending on a relative movement between the image sensor, the array and the beam-deflector (‘945 – fig. 5; [0060], images per channel, processor based refocusing and all-in-focus images; also see the 35 U.S.C. 112(b) rejection, supra). 
Regarding claim 23, Wippermann and Chan teach all of the limitations of claim 23 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching the multi-aperture imaging device further comprising a focus element comprising at least one actuator (‘945 – e.g., fig. 5, element 102; [0040-42], [0046], [0049]) for channel-individually setting a focus of multi-aperture imaging device ([0041-42] actuator for each 
Regarding claim 24, Wippermann and Chan teach all of the limitations of claim 24 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching the multi-aperture imaging device further comprising a controller (‘102 – fig. 1, elements 104) for alternately controlling the beam-deflecting element into the transparent state and into the reflecting state based on a user input (‘102 – fig. 1, element(s) 112 and/or 116; [0052-57], [0138], [0071-78]; also [0128-132]; the Examiner notes that the term “based on” is an exceptionally open and broad term requiring only minimal association and may be interpreted to simple turning on a device to any other user input associated). 
Regarding claim 25, Wippermann and Chan teach all of the limitations of claim 25 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching the multi-aperture imaging device configured to detect a total field of view at least partially in a stereoscopic manner ([0066], stereoscopy; [0062]).
Regarding claim 27, although the wording is different, the material is considered substantively equivalent to claim 1, as discussed above.

Claims 8, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable Wippermann and Chan in view of WIPO Publication No. WO 2016/033452 to Bajorins et al. (hereinafter “Bajorins”).
Regarding claim 8, Wippermann and Chan teach all of the limitations of claim 8 (see the 35 U.S.C. 103 rejection to claim 4, supra) including teaching wherein the beam-deflecting element comprises a first, a second, a third and a fourth prism comprising a triangular basal shape (‘102 – e.g., fig. 5; [0123], elements 550a-550d]), wherein the second controllable surface is formed comprising a third surface element and a fourth surface element (‘102 – fig. 5, element 570, has two portions split by element 560).  However, neither Wippermann nor Chan are found to expressly disclose wherein the first controllable surface is formed comprising a first surface element and a second surface element, wherein the second controllable surface is formed comprising a third surface element and a fourth surface element, wherein each of the first to fourth surface elements is arranged at a prism surface of one of the first to fourth prisms and the prisms are arranged such that the first and the second surface elements form the first controllable surface and the third and the fourth surface elements form the second controllable surface (‘102 – e.g., fig. 5; [0123], elements 550a-550d]). 
Nevertheless, Bajorins teaches a similar device wherein a beam-deflecting element comprises a first, a second, a third and a fourth prism comprising a triangular basal shape, wherein the first controllable surface is formed comprising a first surface element and a second surface element, wherein the second controllable surface is formed comprising a third surface element and a fourth surface element, wherein each of the first to fourth surface elements is arranged at a prism surface of one of the first to 
Regarding claim 26, although the wording is different, the material is considered substantively equivalent to claim 8, as discussed above.
Regarding claim 28, although the wording is different, the material is considered substantively equivalent to claim 8, as discussed above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Wippermann, Chan and Bajorins in view of of U.S. Patent No. 7,719,749 Minor et al. (hereinafter “Minor”).
Regarding claim 9, Wippermann, Chan and Bajorins teach all of the limitations of claim 9 (see the 35 U.S.C. 103 rejection to claim 8, supra) except for being found to expressly disclose wherein the first surface element comprises a first layer stack which provides switching between the transparent state and the reflecting state, wherein an order of layers in the first layer stack is complimentary to an order of layers in a second layer stack of the second controllable surface element.
Nevertheless, Minor teaches the elements and functionality of a controllable surface, including teaching wherein a first surface element comprises a first layer stack 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable Wippermann, Chan and Bajorins in view of U.S. Patent Publication No. 2014/0055624 to Gaines et al. (hereinafter “Gaines”).
Regarding claim 17, Wippermann and Chan teach all of the limitations of claim 17 (see the 35 U.S.C. 103 rejection to claim 1, supra) except for being found to expressly disclose wherein the beam-deflecting element is arranged between the image sensor and an optical element so that the optical path is influenced by the optical element along a first viewing direction of the multi-aperture imaging device, and is not influenced by the optical element along a second viewing direction.  It is noted that Chan teaches an embodiment in which there is no influence by an optical element along either viewing direction (‘102 – figs. 4 and 5).
Nevertheless, Gaines teaches the concept of placing a lens in front of a beam-deflecting element (e.g., fig. 5, element 506). In light of the foregoing, it would have A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 10,365,480 to Laroia et al. teaches a multi-aperture imaging device including beam-deflecting elements.
U.S. Patent Publication No. 2019/0132500 to Slama teaches a multi-aperture imaging device.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/GARY C VIEAUX/Primary Examiner, Art Unit 2697